Mr. Justice Creighton delivered the opinion of the court. This was a suit commenced before a justice of the peace of Randolph county, by defendant in error against plaintiff in error, to recover on a fire insurance policy. From the judgment rendered by the justice the case was appealed to the Circuit Court, where it was tried de novo, resulting in a finding and judgment in favor of defendant in error for the sum of $100. The evidence in this case conclusively proves that defendant in error did not, at the time the policy was issued, nor at any time thereafter, “have any right, enjoyment, profit, interest, lien, expectance or other benefit growing' out of, or depending upon, ’ ’ the building, property or premises claimed to have been insured—he had no insurable interest in it. The judgment of the Circuit Court is reversed, and the court finds as an ultimate fact to be incorporated in the judgment, that defendant in error had no insurable interest in the building, property or premises insured. Reversed.